Vanguard STAR ® Funds Supplement to the Statement of Additional Information Statement of Additional Information Text Changes In the Investment Advisory Services section, the text under Other Accounts Managed is revised to indicate that Michael H. Buek, William Coleman, and Walter Nejman together co-manage the cash portion of Vanguard STAR Fund. As of January 31, 2013, Mr. Buek managed 11 other registered investment companies with total assets of $163 billion, all or a portion of four other pooled investment vehicles with total assets of $3.1 billion, and one other account with total assets of $4.6 billion (advisory fees not based on account performance). As of January 31, 2013, the named portfolio managers did not own any shares of Vanguard STAR Fund. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 056A 022013
